*559ORDER
This matter having come before the Court by the October 8, 1996, Order of the Superior Court, Chancery Division, Family Part in Ottenberg v. Moras (Docket No. FM-0724204-81), the Order having recited that said court had determined that HUGO L. MORAS of South Orange, an attorney at law of this State, had failed to comply with a prior Order to pay child support arrearages;
And the matter having been referred to this Court pursuant to Rule l:20-llA(a) for the suspension of the license of HUGO L. MORAS to practice law in this State;
And good cause appearing;
It is ORDERED that HUGO L. MORAS is suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that HUGO L. MORAS is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys.